Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kompella (US 2015/0180788 A1).
Regarding claim(s) 1,6,12, and 21, Kompella discloses method and apparatus for use in a first node of a transport network (see Fig(s). 1-2 with plurality of nodes, See also ¶ 35) for supporting latency monitoring in the transport network (See ¶ 28,  Timestamp information may enable the ingress node and/or the egress node to monitor the transit time of client packets traversing the first network path and/or to send an OAM notification if the presence of jitter and/or time delay are detected.) the transport network transporting traffic to and from at least one wireless base station (see Fig(s). 2, any of the network nodes may constitute a base station), the transport network comprising the first node and a second node (See Fig(s). 1-2, any of the nodes can be first or second node as needed), the method comprising: 
determining a first timestamp representing a time at which a data element is received at the first node (see Fig(s). 2, 4b-4C, block 462, node 210-Q (Fig. 2)is the first node receiving the data element with first timestamp see ¶ 28 within network path 1…Timestamp information may enable the ingress node and/or the egress node to monitor the transit time of client packets traversing the first network path and/or to send an OAM notification if the presence of jitter and/or time delay are detected.); 
adding information representative of the first timestamp to a communication signal (see Fig(s). 4A-4B, information such as various ID’s and other OAM information representative of the first timestamp is added,(see ¶ 40, the ingress node of network path 1, such as node 210-1, may also append an OAM field to a packet and include, in the OAM field, information that is used to detect one or more network conditions, within network path 1, such as dropped packets, out-of-order packets, delay, and/or jitter.), 
for sending to the second node, the communication signal carrying data for the at least one wireless base station (See Fig(s). 4A, See ¶ 37, 50,  Data field 410 (sometimes referred to as the "payload") may include data and/or information (e.g., data, audio, and/or video, etc.) transported over network 200), the data including the received data element (¶ 45-46, the data elements may be information relating to network conditions such as dropped packets, etc.); and 
sending an indication of an association between the information representative of the first timestamp and the data element that the information representative of the first timestamp relates to (see ¶ 58-59, sending an indication within the OAM field that also includes the timestamp information see Fig(s). 4A-4B-4C blocks 452-462).

Regarding claim(s) 2,3,7,13,14 and 18, Kompella discloses  wherein the communication signal comprises a frame with an overhead and a payload (See Fig(s).  4A blocks 410, 410), and wherein the method comprises adding the information representative of the first timestamp into the overhead of the frame (see Fig(s). 4C blocks 452-462).  
Regarding claim(s) 4,15, Kompella discloses  wherein the communication signal comprises a frame, and wherein the indication of an association comprises an identifier of a client link carried by the frame (see Fig(s). 4A, blocks 425, 430 the addresses provide a client link from source to destination…. See ¶  21).  
Regarding claim(s) 5, Kompella discloses  wherein the information representative of the first timestamp comprises said first timestamp or a result of modulo operation on said first timestamp (see Fig(s). 4C, ref 454).  
Regarding claim(s) 8,19, Kompella discloses,  wherein the indication of an association is received in advance of the information representative of the first timestamp (See ¶  29, 31).
Regarding claim(s) 9, Kompella discloses  wherein the communication signal is a signal for carrying fronthaul data and backhaul data (see Fig(s). 4c, information blocks 464-474 is interpreted as fronthaul data and backhaul data).  
Regarding claim(s) 10, Kompella discloses  wherein the communication signal comprises a frame with an overhead and a plurality of payload areas into which signals or data are mappable, the payload areas comprising one or more of a payload area for carrying Common Public Radio Interface (CPRI) signals or a payload area for carrying Ethernet signals (see Fig(s). 4A block 410).
Regarding claim(s) 11, 20, Kompella discloses wherein the information representative of the first timestamp comprises said first timestamp or result of modulo operation on said first timestamp and wherein the information representative of the second timestamp comprises said second timestamp or result of modulo operation on said second timestamp (See Fig(s).  4C blocks 454-462, See ¶  28, an OAM field generated by an ingress node may include timestamp information that may comprise a first timestamp, a second timestamp, and/or additional timestamps.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable Kompella (US 2015/0180788 A1) in view of Odelll (US 20150023203 A1).
Kompella discloses apparatus for use in a second node of a transport network (see Fig(s). 1-2 with plurality of nodes, See also ¶ 35) for supporting latency monitoring in the transport network (See ¶ 28,  Timestamp information may enable the ingress node and/or the egress node to monitor the transit time of client packets traversing the first network path and/or to send an OAM notification if the presence of jitter and/or time delay are detected.) the transport network transporting traffic to and from at least one wireless base station (see Fig(s). 2, any of the network nodes may constitute a base station), the transport network comprising the first node and a second node (See Fig(s). 1-2, any of the nodes can be first or second node as needed), the method comprising: 
receive a communication signal which carries data for the at least one wireless base station, the data including a data element (See Fig(s).  2, 4A block 410 with data element that may traverse between different nodes as shown in Fig. 2)
extract information representative a first timestamp representing a time at which a data element is received at the first node (see Fig(s). 2, 4b-4C, block 462, node 210-Q (Fig. 2)is the first node receiving the data element with first timestamp see ¶ 28 within network path 1…Timestamp information may enable the ingress node and/or the egress node to monitor the transit time of client packets traversing the first network path and/or to send an OAM notification if the presence of jitter and/or time delay are detected.); 
receive an indication of an association between the information representative of the first timestamp to a communication signal (see Fig(s). 4A-4B, information such as various ID’s and other OAM information representative of the first timestamp is added,(see ¶ 40, the ingress node of network path 1, such as node 210-1, may also append an OAM field to a packet and include, in the OAM field, information that is used to detect one or more network conditions, within network path 1, such as dropped packets, out-of-order packets, delay, and/or jitter.), and an indication of an association between the information representative of the first timestamp and the data element that the information representative of the first timestamp relates to (see ¶ 58-59, sending an indication within the OAM field that also includes the timestamp information see Fig(s). 4A-4B-4C blocks 452-462).
Kompella fails to disclose a second timestamp representing a time at which the data element is received at the second node. 
Odelll discloses a second timestamp representing a time at which the data element is received at the second node (See ¶  7, 9, 33, See Fig(s).  4-5,  In step 535, the network test device determines a network latency based on differences between the network test device's timestamps (transmit and receive timestamps) and differences between the remote node's timestamps (transmit and receive timestamps).). Network latency or ping rate offers the total time data traverses from server to client and determines network performance and ultimately user experience. Thus higher latency or delay results in poor network performance and therefore poor client experience.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Odelll within Kompella, so as to enhance overall network performance by measuring and controlling network latency from source to destination with minimum delay as possible.
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,088,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in question are phrased differently to claim the same/similar subject matter, and therefore rejected accordingly.

	Claim 1 of instant Application against the Claim 1 of Patented Case 11,088,930 is illustrated below with differences underlined;
Instant App: 17/366,366
US Patent: 11,088,930
1. A method for use in a first node of a transport network for supporting latency monitoring in the transport network, the transport network transporting traffic to and from at least one wireless base station, the transport network comprising the first node and a second node, the method comprising:
 
determining a first timestamp representing a time at which a data element is received at the first node; 

adding information representative of the first timestamp to a communication signal for sending to the second node, 

the communication signal carrying data for the at least one wireless base station,

 
the data including the received data element;

 and sending an indication of an association between the information representative of the first timestamp and the data element that the information representative of the first timestamp relates to.
1. A method for use in a first node of a transport network for supporting latency monitoring in the transport network, the transport network transporting traffic to and from at least one wireless base station, the transport network comprising the first node and a second node, the method comprising: 

determining a first timestamp representing a time at which a data element is received at the first node; 

adding information representative of the first timestamp to a communication signal for sending to the second node, 

the communication signal comprising a payload carrying data for the at least one wireless base station, 

the payload having multiple parts and the data including the received data element; 

and sending an indication of an association between the information representative of the first timestamp and the data element that the information representative of the first timestamp relates to, 

wherein the indication of the association indicates a part of the payload where the data element to which the first timestamp relates is carried.


	Based on the foregoing illustration it is obvious to one of ordinary skill in the art to eliminate underlined portions of the Patented claim (and thus making the claim broader) without deviating from the inventive concepts and therefore maintaining the same claim invention. 
Again, although the claims at issue are not identical, they are not patentably distinct from each other because the claims in question are phrased differently to claim the same/similar subject matter, and therefore rejected accordingly.
Similarly, independent claims 6, 12 and 16 are rejected against patented claims 8, 12 and 16 respectively for same reasonings as claim 1.
Similarly, claim 21 recites limitations similar to claim 16 and therefore  is rejected against patented claim 16 for same reasonings as claim 1.

Furthermore, dependent claims are similarly rejected against patented claims as illustrated below;
Dependent Instant Application Claims
Dependent Patented Claims
Claims 2-5
Claims 7-8
Claims 9-10
Claims 11
Claims 13
Claims 14
Claims 15
Claims 17-20
Claims 2-5
Claims 9-10
Claims 6-7
Claims 11
Claims 13
Claims 15
Claims 14
Claims 17-20


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411